Order filed March 26, 2020




                                    In The


        Eleventh Court of Appeals
                                 __________

                             No. 11-20-00025-CR
                                 __________

                 RICHARD WAYNE EDGAR, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 28034A


                                   ORDER
      Appellant, Richard Wayne Edgar, previously filed a motion to dismiss his
appeal. The motion was electronically filed by his attorney, Matt Zimmerman, State
Bar No. 24084642, on March 6, 2020, and it contained Zimmerman’s “electronic
signature.” See TEX. R. APP. P. 9.1(c)(1). We granted the motion to dismiss on
March 12, 2020, in a memorandum opinion and judgment that dismissed the appeal.
      Zimmerman has now filed a motion to reinstate the appeal. The motion to
reinstate is granted—with the following matters noted.
      Appellant had previously forwarded pro se correspondence to this court on
February 4, 2020, indicating that he no longer wished to appeal his conviction. Upon
receipt of Appellant’s correspondence, the clerk of this court issued a letter on
February 4, 2020, to Zimmerman advising him of Appellant’s correspondence. The
letter concluded with the following request: “The Court requests Mr. Zimmerman to
file the appropriate paperwork.”
      After a month had transpired, Zimmerman did not file any paperwork with the
court, either in the form of a motion to dismiss or correspondence indicating that
Appellant had changed his mind about wanting to dismiss his appeal. The clerk of
this court contacted Zimmerman’s office on March 5, 2020, seeking a response
concerning Appellant’s correspondence indicating that he desired to dismiss the
appeal.   This court then received the motion to dismiss the appeal from
Zimmerman’s office bearing Zimmerman’s electronic signature.
      On behalf of Appellant, Zimmerman has now filed a motion to reinstate the
appeal. In the motion to reinstate, Zimmerman makes the following representations:
      1. Zimmerman’s office staff “was confused about the status of this appeal
         and caused to be filed the Motion to Dismiss while Counsel was on
         vacation. Counsel nor Appellant was consulted before the filing of the
         motion to dismiss.”

      2. After receiving the clerk’s letter of February 4, 2020, Zimmerman
         personally visited with Appellant, and Appellant advised Zimmerman that
         he no longer wanted to dismiss his appeal.

As previously noted, Zimmerman made no effort to advise this court that Appellant
had changed his mind about wanting to dismiss his appeal. Had Zimmerman simply
done so, this court would have not sought clarification from Zimmerman’s office
about the status of a motion to dismiss the appeal. As such, it appeared to this court
                                          2
that Appellant wanted to dismiss the appeal and that his attorney was not diligent in
filing the appropriate paperwork to process the dismissal.
        The motion to reinstate the appeal is granted. This court’s prior opinion and
judgment of March 12, 2020, are withdrawn.


                                                                   PER CURIAM


March 26, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3